United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.A., Appellant
and
U.S. POSTAL SERVICE, NORTH MIAMI
BRANCH POST OFFICE, Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-350
Issued: October 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 2, 2013 appellant filed a timely appeal from June 28 and July 29, 2013
merit decisions and a September 17, 2013 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
appeal.2
ISSUES
The issues are: (1) whether OWCP abused its discretion by recovering travel
reimbursement for the period May 2, 2004 through May 1, 2013; (2) whether appellant received
a $45,316.35 overpayment of compensation for the period May 2, 2004 through May 1, 2013
because he received reimbursement for travel expenses to the ocean at Miami Beach which was
approved by OWCP; (3) whether OWCP properly found appellant at fault in the creation of the
1
2

5 U.S.C. §§ 8101-8193.

The Board notes that appellant submitted medical evidence with his appeal to the Board. The Board cannot
consider this evidence, however, as its review of the case is limited to the evidence that was before OWCP at the
time it rendered its final decision. 20 C.F.R. § 501.2(c)(1) (2009).

overpayment; and (4) whether it properly refused to reopen the claim for further review of the
merits pursuant to 5 U.S.C. § 8128(a).
On appeal appellant asserts that swimming at Miami Beach was recommended by his
attending orthopedic surgeon and there was no overpayment of compensation. He further asserts
that recovery would be against equity and good conscious and he would suffer severe financial
hardship in trying to repay the debt.
FACTUAL HISTORY
This case has previously been before the Board. In a September 5, 1990 decision, the
Board reversed OWCP decisions dated April 28 and December 6, 1989, finding that a conflict in
medical opinion arose regarding whether appellant continued to be disabled.3 The Board also
vacated a July 29, 1989 OWCP decision that denied a claimed April 14, 1988 work injury. In a
June 8, 1998 decision, the Board affirmed August 1 and December 8, 1995 OWCP decisions,
finding that it properly terminated appellant’s monetary compensation, effective
August 20, 1995.4 Further, appellant had not established any continuing disability after that date.
He remained entitled to medical benefits for his cervical condition. The facts of the previous
Board decisions are incorporated herein by reference.
Appellant came under the care of Dr. Dennis B. Zaslow, an osteopath, in August 1995.
In reports dated July 9, 1996 and August 28, 2000, Dr. Zaslow generally advised that appellant
should continue an aquatic therapy program.
On February 14, 2000 an OWCP hearing representative affirmed a May 12, 1999 OWCP
decision finding that appellant had not sustained a recurrence of disability on June 22, 1998. In
September 2003, OWCP found that a conflict in medical opinion had been created regarding
whether appellant had any disability as a result of the May 28, 1987 and April 14, 1988 work
injuries. It referred him to Dr. Bernard Gran, a Board-certified neurologist. In an October 13,
2003 report, Dr. Gran reviewed the medical record and provided findings on examination. He
determined that any abnormality in appellant’s cervical spine was age related and not related to
trauma. Dr. Gran advised that appellant had no restriction on sitting, standing, walking or use of
hands and lower extremities, and while lifting was restricted to 40 to 50 pounds, the restriction
was not due to the 1987 and 1988 work injuries.
In reports dated June 9, 2003 to February 16, 2005, Dr. Zaslow described physical
findings. He advised that appellant should continue with home exercises and massage therapy.
On August 9, 2005 Dr. Zaslow recommended aquatic therapy at home. He continued to submit
reports recommending home exercises. On March 28, 2006 Dr. Zaslow again recommended

3

Docket No. 90-578 (issued September 5, 1990).

4

Docket No. 96-644 (issued June 8, 1998). On May 28, 1987 appellant, a letter carrier, filed a traumatic injury
claim that was accepted for thoracic strain and subluxations at T4, T6 and T7. The claim was adjudicated by OWCP
under file number xxxxxx809. On April 14, 1988 appellant filed a second traumatic injury claim, adjudicated under
file number xxxxxx291 that was accepted for subluxations at C1 and L4-5. He stopped work at the employing
establishment in 1989 and was placed on the periodic compensation rolls. The files were doubled on
October 7, 1991.

2

aquatic exercises and therapy.5 On May 28, 2006 he noted that appellant had been swimming as
much as possible, per his instructions. On October 30, 2006 Dr. Zaslow requested authorization
for physical therapy. On April 20, 2007 he noted that appellant advised him that swimming was
very helpful. Dr. Zaslow also requested authorization for H-wave electrotherapy treatments in
April, on June 21 and September 12, 2007. On September 29, 2007 he stated that appellant
would be evaluated as needed. On January 10, 2008 Dr. Roberto A. Moya, a Board-certified
orthopedic surgeon and an associate of Dr. Zaslow, noted appellant’s complaints of bilateral arm
and leg radiculopathy. He stated that appellant was using a transcutaneous electrical nerve
stimulation (TENS) unit.6 Appellant submitted no further medical reports after this date.
In a December 10, 2009 letter to the Office of Personnel Management (OPM) regarding
his request for disability retirement, appellant contended that OWCP wrongfully refused to pay
benefits. He noted that the only therapy that he was “able to do prescribed by Dr. Zaslow are the
ones I do at home and when I travel to Miami Beach to swim. These are the only therapies I can
afford because they are free; none of these therapies are paid by OWCP or OPM.”
After appellant requested authorization for a bed, the employing establishment contacted
OWCP. In an April 2, 2010 telephone memorandum, OWCP noted reviewing his submitted bills
and found that they were travel reimbursements pertaining to the same address every few days
for 55 miles. It was unclear where appellant was going.
On June 5, 2012 a special agent with the employing establishment’s Office of Inspector
General (OIG) submitted an investigation report for the period July 6, 1993 to December 31,
2011 with supporting documentation. The investigation determined that, during this period,
appellant submitted 1,352 medical travel refund requests when he only had 90 medical or
rehabilitation appointments. The report noted that the refund requests for 1993 through 2003
seemed legitimate; but beginning in 2004, appellant submitted excessive travel refund requests.
The special report stated that appellant knowingly and willfully falsified a material fact, made
false, fictitious, fraudulent statements and representations, and used a report knowing that it
contained false, fictitious, or fraudulent statements or entries in connection with the receipt of
compensation benefit payments in violation of United States statutes regarding fraud to obtain
federal employee’s compensation, theft of government money and mail fraud. On the travel
refund request forms, (OWCP-957), appellant attested that he was receiving treatment at a
medical facility identified as “Miami Ocean Front” at 1700 Ocean Front, Miami Beach, FL
33139, which was a 55-mile roundtrip from his residence.7 The report noted that no medical
facility existed at the address. Appellant was interviewed by an employing establishment OIG
agent on April 24, 2012 and stated that he travelled to Miami Beach to go swimming. A medical
travel refund request form completed by appellant on May 9, 2011 was attached in which he
listed that the medical facility was “Miami Ocean Front” with an address at 1700 Ocean Front,

5

By decision dated January 31, 2006, an OWCP hearing representative affirmed a May 28, 2004 OWCP decision
that denied appellant’s June 19, 2003 schedule award claim.
6

Dr. Zaslow died in 2008.

7

The medical travel refund request form contains a payee’s certification clause for signature that the information
provided is true and correct. It further provides that any knowing false statement or misrepresentation to obtain
reimbursement from OWCP as subject to civil penalties and prosecution.

3

Miami Beach, Florida 33139. Also attached was a 27-page printout of appellant’s submitted
travel request from 1996 through 2011.
In correspondence dated May 13, 2013, OWCP requested that appellant submit updated
medical information. After a review of his record, it noted multiple pharmacy charges and
excessive travel reimbursements had been paid. On April 18, 20 and 21, 2013 appellant
requested reimbursement for 55-mile roundtrips for travel to the Miami ocean front each day.
OWCP requested that he identify the physician or medical office at this location and which
physician prescribed the treatments he received. Appellant responded on June 4, 2013 and stated
that he traveled from his house to Miami Beach for swimming therapy, which Dr. Zaslow had
prescribed. Appellant attached the March 28, 2006 report from Dr. Zaslow, who recommended
ongoing aquatic exercises and therapy.
By decision dated June 28, 2013, OWCP recovered appellant’s claims for travel
reimbursement from his home to the Miami ocean front at 1700 Ocean Front, Miami Beach,
Florida 33139 commencing May 2, 2004. It determined that there was no medical or physical
therapy office at such address. For the period May 2, 2004 through May 1, 2013, excluding
dates when he received medical treatment, a total of $45,316.35 had been paid for travel to swim
at Miami Beach. OWCP noted that such therapy had never been approved and, while
Dr. Zaslow had generally recommended aquatic therapy, he did not recommend such therapy in
Miami Beach or address how it would be likely to cure or give relief to the accepted conditions.
It noted that OWCP-957 forms submitted by appellant identified medical facilities as a hospital,
office/clinic or laboratory.
On June 28, 2013 OWCP made a preliminary finding that appellant received a
$45,316.35 overpayment of compensation because he received travel expense reimbursement
from May 2, 2004 through May 1, 2013 for swimming at Miami Beach which was not approved
by OWCP. It found him at fault in the creation of the overpayment because he knew or should
have known that OWCP had not approved swimming at Miami Beach as a form of therapy.
Appellant was provided an overpayment questionnaire, an overpayment action request, and a 27page printout of the travel reimbursements made to him from May 2, 2004 through May 1, 2013,
which totaled $45,316.35. He was provided 30 days to respond. The record also includes a 300page printout of appellant’s bill payment history from January 1, 2004 to May 13, 2013.
Appellant did not respond to the preliminary overpayment letter.
By decision dated July 29, 2013, OWCP finalized the overpayment decision, finding that
he was at fault in the creation of an overpayment of compensation in the amount of $45,316.35.
Appellant was instructed to forward payment in full or contact OWCP.
On August 2, 2013 appellant telephoned OWCP. He contended that he did not receive
the overpayment decision because he was out of the country from June 29 through July 29, 2013.
On August 8, 2013 appellant requested reconsideration with OWCP. He stated that the June 28,
2013 preliminary decision was not contested within 30 days because his mail was being held.
Appellant attached a letter from the post office indicating that his mail was held beginning
June 29 to July 29, 2013, when he picked up accumulated mail.
In a nonmerit decision dated September 17, 2013, OWCP denied appellant’s
reconsideration request, with regard to the June 28, 2013 decision on the grounds that he did not
raise any substantive legal questions or submit new and relevant evidence.
4

LEGAL PRECEDENT -- ISSUE 1
Section 8103 of FECA provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree or the period of disability, or aid in lessening the amount of the monthly
compensation.8 While OWCP is obligated to pay for treatment of employment-related
conditions, the employee has the burden of establishing that the expenditure is incurred for
treatment of the effects of an employment-related injury or condition.9
Section 10.310(a) of the implementing regulations provide that employee is entitled to
receive all medical services, appliances or supplies which a qualified physician prescribes or
recommends and which OWCP considers necessary to treat the work-related injury.10 OWCP
procedures provide that nonmedical equipment such as waterbeds, saunas, weight-lifting sets,
exercise bicycles, etc., may be authorized only if recommended by the attending physician and if
OWCP finds that the item is likely to cure, give relief, reduce the degree or the period of
disability, or aid in lessening the amount of monthly compensation.11
Section 2.810.18 of OWCP procedures specifically addresses health club membership
and indicates that such memberships may be authorized if rationalized medical evidence
establishes that such membership would be therapeutic to treat the effects of an accepted injury.
It provides the specific information needed from the compensationer and from his or her
physician. The physician is to describe the specific therapy and exercise routine needed to
address the effects of the employment injury, the anticipated or actual effects of the regimen, the
treatment goals sought or attained, and whether the recommended exercise routine can be
performed at home or in a public facility such as a community recreation center or pool.12
Section 10.315 of OWCP regulations provide, in relevant part that the employee is
entitled to reimbursement of reasonable and necessary expenses, including transportation needed
to obtain authorized medical services, appliances or supplies. To determine what is a reasonable
distance to travel, OWCP will consider the availability of services, the employee’s condition and
the means of transportation. Generally, 25 miles from the place of injury, the work site or the
employee’s home, is considered a reasonable distance to travel.13
In interpreting section 8103(a) of FECA, the Board has recognized that OWCP has broad
discretion in approving services provided under FECA to ensure that an employee recovers from
his or her injury to the fullest extent possible in the shortest amount of time. OWCP has
8

5 U.S.C. § 8103; see Dona M. Mahurin, 54 ECAB 309 (2003).

9

Kennett O. Collins, Jr., 55 ECAB 648 (2004).

10

20 C.F.R. § 10.310(a).

11

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Services and Supplies, Chapter 3.400.3(d)(5)
(October 1995).
12

Id. at Chapter 1.810.18 (September 2010).

13

20 C.F.R. § 10.315; see W.J., Docket No. 10-1944 (issued June 1, 2011).

5

administrative discretion in choosing the means to achieve this goal and the only limitation on
OWCP’s authority is that of reasonableness.14 It has broad discretion in considering whether to
reimburse or authorize travel expenses.15 Proof of causal relationship must include supporting
rationalized medical evidence.16
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained a thoracic strain and subluxations at T4, T6 and
T7 due to a 1987 employment injury and subluxations at C1 and L4-5 due to a 1988 injury.
Following the termination of benefits in 1995, appellant remained entitled to medical benefits for
his cervical condition.
Appellant submitted numerous medical travel refund request forms. As found in the
record, he listed the travel roundtrip from his home to a medical facility “Miami Ocean Front” at
1700 Ocean Front in Miami Beach, Florida, 33139. Appellant checked boxes on the claim form
indicating that he was travelling from his home to an “office/clinic.” On the forms, he certified
with his signature that the information he provided in connection with the travel refund request
was true and correct and that he was aware that any misrepresentation to obtain reimbursement
from OWCP was subject to penalties.
The OIG investigation established that the facility identified by appellant, “Miami Ocean
Front,” did not exist and that the address was fictitious. There is no medical facility or physical
therapy clinic at the address where he parked in Miami Beach.
Appellant asserted on appeal that aquatic therapy was recommended by his physician
Dr. Zaslow. The record indicates that on July 9, 1996 and August 28, 2000, Dr. Zaslow advised
that appellant could engage in physical therapy or swimming at home. On March 28, 2006 he
stated that he was recommending ongoing aquatic exercises and therapy, and on May 28, 2006
noted that appellant had been swimming as much as possible, per his instructions. On April 20,
2007 Dr. Zaslow noted that appellant told him that swimming had been very helpful. The record
does not establish that Dr. Zaslow or any other physician prescribed aquatic therapy to be
obtained at a medical or physical therapy facility in Miami Beach. Rather, appellant of his own
volition chose to swim at Miami Beach and misrepresented to OWCP that it was therapy at a
medical facility or clinic.
While OWCP is obligated to pay for treatment of employment-related conditions, the
employee has the burden of establishing that the expenditure is incurred for treatment of the
effects of an employment-related injury or condition.17
OWCP has broad discretion in considering whether to reimburse or authorize travel
expenses.18 As the only limitation on OWCP’s authority is reasonableness, abuse of discretion is
14

R.L., Docket No. 08-855 (issued October 6, 2008).

15

See W.T., Docket No. 13-197 (issued June 3, 2013).

16

M.B., 58 ECAB 588 (2007).

17

Kennett O. Collins, Jr., supra note 8.

18

W.J., supra note 12.

6

generally shown through proof of manifest error, clearly unreasonable exercise of judgment or
actions taken which are contrary to both logic and probable deduction from known facts.19 The
Board finds that the expenses appellant incurred for travel from May 2, 2004 through May 1,
2013 for 55 miles of round-trip travel to swim in the ocean are fraudulent. Thus, OWCP’s
recovery of his requests for reimbursement was properly within its discretion.20
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that where an overpayment of compensation had been
made because of an error of fact or law, adjustment shall be made by decreasing later payments
to which an individual is entitled. The only exception to this requirement is a situation which
meets tests set forth as follows in section 8129(b) which provides that adjustment or recovery by
the United States may not be made when incorrect payment has been made to an individual who
is without fault and when adjustment or recovery would defeat the purpose of FECA or would be
against equity and good conscience.21
ANALYSIS -- ISSUE 2
Appellant argued on appeal that he did not timely receive the June 28, 2013 preliminary
overpayment letter because he was out of the country and had submitted a hold mail request with
the post office. He did not notify OWCP that he was leaving the country. Under the mailbox
rule, a letter properly addressed and mailed in the due course of business, such as in the course of
OWCP’s daily activities, is presumed to have arrived at the mailing address in due course.22
Thus, it is presumed that appellant received the preliminary overpayment notification at his
mailing address of record absent any evidence that he timely notified OWCP that he would be
out of the country and unavailable to receive mail. Appellant, as a recipient of compensation,
has the general responsibility to timely notify OWCP of such conditions as could affect his
receipt of benefits. OWCP did not abuse its discretion in finding that appellant received the
preliminary overpayment notice.23
OWCP reimbursed appellant $45,316.35 for claimed travel expenses for the period
May 2, 2004 through May 1, 2013. The record includes a 27-page printout of travel
reimbursements made to him from May 2, 2004 through May 1, 2013. An overpayment of
compensation was created because appellant fraudently received reimbursements for travel
expenses totaling $45,316.35 that he was not entitled to receive.

19

See William B. Webb, 56 ECAB 156 (2004).

20

See W.T., supra note 14.

21

5 U.S.C. § 8129(a), (b); see Robert Craw, 38 ECAB 253 (1986).

22

D.C., Docket No. 09-1460 (issued April 19, 2010).

23

See R.H., Docket No. 09-1981 (issued June 11, 2010). Compare D.M., Docket No. 10-1539 (issued June 14,
2011) (a medical management nurse informed OWCP that appellant would be deployed).

7

LEGAL PRECEDENT -- ISSUE 3
Section 8129 of FECA provides that an overpayment in compensation shall be recovered
by OWCP unless “incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of FECA or would be against equity and
good conscience.”24
Section 10.433(a) of OWCP regulations provides that OWCP:
“[M]ay consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure
that payments he or she receives from OWCP are proper. The recipient must
show good faith and exercise a high degree of care in reporting events which may
affect entitlement to or the amount of benefits. A recipient who has done any of
the following will be found to be at fault in creating an overpayment: (1) Made
an incorrect statement as to a material fact which he or she knew or should have
known to be incorrect; or (2) Failed to provide information which he or she knew
or should have known to be material; or (3) Accepted a payment which he or she
knew or should have known to be incorrect. (This provision applies only to the
overpaid individual).”25
To determine if an individual was at fault with respect to the creation of an overpayment,
OWCP examines the circumstances surrounding the overpayment. The degree of care expected
may vary with the complexity of those circumstances and the individual’s capacity to realize that
he or she is being overpaid.26
ANALYSIS -- ISSUE 3
The Board finds that appellant is at fault in creating the $45,316.35 overpayment because
he made an incorrect statement as to a material fact which he knew or should have known to be
incorrect. The record establishes that on numerous occasions from May 2, 2004 through May 1,
2013 appellant submitted medical travel refunds in which he misrepresented that he was
travelling to a medical facility “Miami Ocean Front” at 1700 Ocean Front, Miami Beach,
Florida. As noted, no medical clinic or physical therapy office existed at that address. Based on
these falsified claim forms, OWCP reimbursed him for travel expenses from his home to Miami
Beach for nonapproved medical services. Under the circumstances of this case, the Board finds
that appellant misrepresented a material fact in order to obtain reimbursement from OWCP
which makes him at fault in the creation of the overpayment. Appellant is therefore not eligible
for waiver of the overpayment.27

24

5 U.S.C. § 8129; see Linda E. Padilla, 45 ECAB 768 (1994).

25

20 C.F.R. § 10.433; see Sinclair L. Taylor, 52 ECAB 227 (2001); see also 20 C.F.R. § 10.430.

26

20 C.F.R. 10.433(b); Neill D. Dewald, 57 ECAB 451 (2006).

27

See generally Randall M. Thompson, Docket No. 05-1090 (issued November 2, 2005).

8

LEGAL PRECEDENT -- ISSUE 4
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.28 Section 10.608(a) Title 20 of the Code of Federal Regulations
provide that a timely request for reconsideration may be granted if OWCP determines that the
employee has presented evidence and/or argument that meet at least one of the standards
described in section 10.606(b)(3).29 This section provides that the application for reconsideration
must be submitted in writing and set forth arguments and contain evidence that either: (i) shows
that OWCP erroneously applied or interpreted a specific point of law; or (ii) advances a relevant
legal argument not previously considered by OWCP; or (iii) constitutes relevant and pertinent
new evidence not previously considered by OWCP.30 Section 10.608(b) provides that when a
request for reconsideration is timely but fails to meet at least one of these three requirements,
OWCP will deny the application for reconsideration without reopening the case for a review on
the merits.31
ANALYSIS -- ISSUE 4
With his August 8, 2013 reconsideration request, appellant maintained that he did not
receive the overpayment decisions because he was out of the country from June 29 through
July 29, 2013. He attached a letter from the post office listing that his mail was being held for
this period. The only review of a final decision concerning an overpayment is an appeal to the
Board. The provisions of 5 U.S.C. §§ 8124(b) and 8128(a) regarding hearings and
reconsideration do not apply to a final overpayment decision.32 Thus, to the extent that appellant
sought reconsideration of the overpayment finding, this is precluded by OWCP regulations and
appellant has no further recourse before OWCP in regard to that matter.33
With regard to the travel reimbursement issue, the Board finds that appellant’s assertions
regarding an inability to contest the preliminary overpayment finding do not show that OWCP
erroneously applied or interpreted a specific point of law, and also do not advance a relevant
legal argument not previously considered. Appellant’s assertions are not relevant to the travel
reimbursement misrepresentation issue. His reconsideration made no specific argument with
regard to why OWCP improperly denied his claim for travel reimbursement. Appellant also did
not otherwise submit any new and relevant evidence with regard to whether OWCP properly
disallowed travel reimbursement beginning May 2, 2004.
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered or submit relevant and pertinent new evidence
28

5 U.S.C. § 8128(a).

29

20 C.F.R. § 10.608(a) (2011).

30

Id. at § 10.606(b)(3) (2011).

31

Id. at § 10.608(b) (2011).

32

20 C.F.R. § 10.440(b).

33

See id.; M.C., Docket No. 07-702 (issued September 26, 2007).

9

not previously considered by OWCP, OWCP properly denied his reconsideration request with
regard to the June 28, 2013 decision that denied his claim for travel reimbursement.
CONCLUSION
The Board finds that OWCP did not abuse its discretion by disallowing travel
reimbursement for the period May 2, 2004 through May 1, 2013 and that appellant was at fault in
creating a $45,316.35 overpayment of compensation for the period May 2, 2004 through May 1,
2013 because he received reimbursement for travel expenses which OWCP never approved. The
Board further finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated September 17, July 29 and June 28, 2013 are affirmed.
Issued: October 28, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

10

